Citation Nr: 1142646	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  06-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a cerebrovascular disorder, to include a cerebrovascular accident with encephalomacia and left hemiparesis due to a left aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946. 

This matter has come before the Board of Veterans' Appeals  (Board) on appeal from an April 2006 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO). 

In a May 2009 decision, the Board denied the Veteran's claim for service connection for a cerebrovascular disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued a Memorandum Decision that vacated and remanded the Board's May 2009 decision as it related to the cerebrovascular disorder issue. 

Thereafter, in a February 2011 decision, the Board again denied the Veteran's claim for service connection for a cerebrovascular disorder. The Veteran again appealed this decision to the Court.  In August 2011, the Court Clerk granted a Joint Motion for Remand, vacating and remanding the Board's February 2011 decision as it relates to the cerebrovascular disorder issue.

In briefs submitted to the Court in 2010 the Veteran's representative argued that there was a pending claim of entitlement to service connection for a cardiovascular disorder to include hypertension as secondary to the Veteran's service-connected PTSD.  In the September 2010 Memorandum Decision the Court found that there was no such pending claim at the time of the May 2009 Board decision.  While there was no pending claim for a cardiovascular disorder at the time of the May 2009 Board decision the arguments proffered to the Court in 2010 have raised the issue at this time.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records, including the May 1946 separation examination report, are negative for complaints, findings or a diagnosis of a cerebrovascular/neurologic disorder.  

Post-service VA clinical records show that the Veteran was hospitalized in October 1951 for a cerebrovascular incident.  Significantly, it was noted that the Veteran had a prior history of sustaining sudden twisting and pain in his left arm and being found unconscious at work in approximately 1949, when he was 23 years old.  It was noted that he was treated in Fordham Hospital in New York.  In November 1951 the Veteran was diagnosed with cerebral vascular accident, causing encephalomacia in the region of the right internal capsule and basal ganglia.  These records also note that the Veteran reported receiving "a hard blow just beneath the left eye" during his prior military service.  

VA clinical records dated in 1958 referred by history to a 1951 left cerebral vascular accident and indicate the etiology was probable thrombosis with encephaloangalasia of the right basal ganglion, thalamus and hypothalamus and left hemiparesis.  Additional VA outpatient records dated from October 2001 to March 2005 also referred by history that the Veteran had a blood clot (aneurysm) in his 20s with residual left hemiparesis.  The impression included mild to moderate left hemiparesis residual from aneurysm. 

In a February 2005 statement from the Veteran, he stated that he had sustained head injuries on three occasions during service, noting that : (1) he had been severely clubbed in the head by military police who were called to address a disturbance during his shore leave in Shanghai; (2) while climbing, he was blown off a ladder landing on his head on the deck below during his service aboard ship during the battle of Okinawa; and (3) while performing his duties along the gangway, a cruiser fired a salvo from the opposite side of the ship, causing a concussion that knocked him unconscious off the gangway and into the water. From these alleged head injuries, the Veteran maintains that he suffered an aneurysm at age 19 that led to his stroke with left side paralysis.

The Veteran's service personnel records are associated with claims file.  That information confirms that the Veteran served aboard the U.S.S. LST 627, which participated in the invasion of Luzon, Philippine Islands, at Linguayen Gulf, in January 1945 entering in the area at Surgao Strait and remaining until February 1945; and which participated in the invasion of Okinawa Gunto in April 1945, with the vessel being attacked by an enemy plane that was shot down.  The Board accepts this evidence as proof of the Veteran's combat status.  Consequently, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are for application in this case.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Section 1154(b) does not provide a substitute for medical nexus evidence, but rather serves only to reduce the evidentiary burden for combat veterans with respect to the submission of evidence of incurrence or aggravation of an injury or disease in service.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc).   

Although there is no evidence in the service treatment records of a head injury, the Veteran's credible testimony and documented combat service establish service incurrence.  There is current medical evidence of a cerebrovascular disorder.  To date, the Veteran has not been afforded a VA examination to determine whether there is a nexus between his current disability and service.  Thus, on remand an examination and opinion are required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the Board notes that, while the October 1951 VA treatment records note that the Veteran was previously treated at Fordham Hospital in 1949, the records from that treatment have not been associated with the claims file and there is no indication that the RO attempted to obtain these records.  On remand, the RO should made an attempt to obtain the 1949 treatment records from Fordham Hospital.  

Finally, a review of the claims file is negative for a copy of the April 2006 rating decision originating this appeal.  On remand, the RO should associate a copy of this important document with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Associate a copy of the April 2006 rating decision 
originating this appeal wherein the RO reopened the previously denied claim for service connection for a cerebrovascular disorder based on new and material evidence and denied the claim on the merits with the claims file.

2.  Notify the Veteran of the necessity of obtaining a copy of the 1949 Fordham Hospital records.  Inform the Veteran that he may submit these records himself or authorize VA to obtain them on his behalf.  

If the Veteran submits a release and authorization for VA to obtain those records, the AMC/RO should take appropriate action.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's current cerebrovascular disorder.  All indicated testing in this regard should be performed and the claims file should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is requested to express an opinion as to the whether it is at least as likely as not that any demonstrated cerebrovascular disorder is the result of disease or injury in service, as claimed by the Veteran.  The examiner is notified that although there is no evidence in the service treatment records of a head injury, the Veteran's credible testimony and documented combat service establish service incurrence.  Therefore, the examiner's opinion must assume that the Veteran's reported history regarding in-service head injuries is correct and base the opinion on this assumption.  Complete rationale for all opinions expressed must be provided. 

4.  After completion of the above, review the expanded record and determine if the claim can be granted.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



